Exhibit 10.4

WELLS FARGO

CONTINUING SECURITY AGREEMENT
RIGHTS TO PAYMENT AND INVENTORY

--------------------------------------------------------------------------------

GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned S&W SEED
COMPANY, or any of them ("Debtor"), hereby grants and transfers to WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Bank") a security interest in all accounts, deposit
accounts, chattel paper (whether electronic or tangible), instruments,
promissory notes, documents, general intangibles, payment intangibles, software,
letter of credit rights, health-care insurance receivables and other rights to
payment (collectively called "Rights to Payments"), now existing or at any time
hereafter, and prior to the termination hereof, arising (whether they arise from
the sale, lease or other disposition of inventory or from performance of
contracts for service, manufacture, construction, repair or otherwise or from
any other source whatsoever), including all securities, guaranties, warranties,
indemnity agreements, insurance policies, supporting obligations and other
agreements pertaining to the same or the property described therein, and in all
goods returned by or repossessed from Debtor's customers, together with a
security interest in all inventory, goods held for sale or lease or to be
furnished under contracts for service, goods so leased or furnished, raw
materials, component parts and embedded software, work in process or materials
used or consumed in Debtor's business and all warehouse receipts, bills of
lading and other documents evidencing goods owned or acquired by Debtor, and all
goods covered thereby, now or at any time hereafter, and prior to the
termination hereof, owned or acquired by Debtor, wherever located, and all
products thereof (collectively called "Inventory"), whether in the possession of
Debtor, warehousemen, bailees or any other person, or in process of delivery and
whether located at Debtor's places of business or elsewhere (with all Rights to
Payment and Inventory referred to herein collectively as the "Collateral"),
together with whatever is receivable or received when any of the Collateral or
proceeds thereof are sold, leased, collected, exchanged or otherwise disposed
of, whether such disposition is voluntary or involuntary, including without
limitation, all rights to payment, including returned premiums, with respect to
any insurance relating to any of the foregoing, and all rights to payment with
respect to any claim or cause of action affecting or relating to any of the
foregoing (hereinafter called "Proceeds").

OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Bank; (b)
all obligations of Debtor and rights of Bank under this Agreement; and (c) all
present and future obligations of Debtor to Bank of other kinds. The word
"Indebtedness" is used herein in its most comprehensive sense and includes any
and all advances, debts, obligations and liabilities of Debtor, or any of them,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including under any
swap, derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement, and whether Debtor may be liable
individually or jointly, or whether recovery upon such Indebtedness may be or
hereafter becomes unenforceable.

TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank, including without limitation, the payment of all
Indebtedness of Debtor to Bank, and the termination of all commitments of Bank
to extend credit to Debtor, existing at the time Bank receives written notice
from Debtor of the termination of this Agreement.

OBLIGATIONS OF BANK. Bank has no obligation to make any loans hereunder. Any
money received by Bank in respect of the Collateral may be deposited, at Bank's
option, into a non-interest bearing account over which Debtor shall have no
control, and the same shall, for all purposes, be deemed Collateral hereunder.

REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Bank that: (a)
Debtor's legal name is exactly as set forth on the first page of this Agreement,
and all of Debtor's organizational documents or agreements delivered to Bank are
complete and accurate in every respect; (b) Debtor is the owner and has
possession or control of the Collateral and Proceeds; (c) Debtor has the
exclusive right to grant a security interest in the Collateral and Proceeds; (d)
all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except

1

--------------------------------------------------------------------------------



the lien created hereby or as otherwise agreed to by Bank, or heretofore
disclosed by Debtor to Bank, in writing.; (e) all statements contained herein
and, where applicable, in the Collateral are true and complete in all material
respects; (f) no financing statement covering any of the Collateral or Proceeds,
and naming any secured party other than Bank, is on file in any public office;
(g) all persons appearing to be obligated on Rights to Payment and Proceeds have
authority and capacity to contract and are bound as they appear to be; (h) all
property subject to chattel paper has been properly registered and filed in
compliance with law and to perfect the interest of Debtor in such property; and
(i) all Rights to Payment and Proceeds comply with all applicable laws
concerning form, content and manner of preparation and execution, including
where applicable Federal Reserve Regulation Z and any State consumer credit
laws.

COVENANTS OF DEBTOR.

6.1 Debtor Agrees in general: (a) to pay Indebtedness secured hereby when due;
(b) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto; (c) to permit Bank to
exercise its powers; (d) to execute and deliver such documents as Bank deems
necessary to create, perfect and continue the security interests contemplated
hereby; (e) not to change its name, and as applicable, its chief executive
office, its principal residence or the jurisdiction in which it is organized
and/or registered without giving Bank prior written notice thereof; (f) not to
change the places where Debtor keeps any Collateral or Debtor's records
concerning the Collateral and Proceeds without giving Bank prior written notice
of the address to which Debtor is moving same; and (g) to cooperate with Bank in
perfecting all security interests granted herein and in obtaining such
agreements from third parties as Bank deems necessary, proper or convenient in
connection with the preservation, perfection or enforcement of any of its rights
hereunder.

6.2 Debtor agrees with regard to the Collateral and Proceeds, unless Bank agrees
otherwise in writing: (a) that Bank is authorized to file financing statements
in the name of Debtor to perfect Bank's security interest in Collateral and
Proceeds; (b) to insure Inventory and, where applicable, Rights to Payment with
Bank named as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities, and with insurance companies satisfactory to
Bank; (c) not to use any Inventory for any unlawful purpose or in any way that
would void any insurance required to be carried in connection therewith; (d) not
to remove Inventory from Debtor's premises except in the ordinary course of
Debtor's business; (e) not to permit any security interest in or lien on the
Collateral or Proceeds, including without limitation, liens arising from the
storage of Inventory, except in favor of Bank; (f) not to sell, hypothecate or
otherwise dispose of, nor permit the transfer by operation of law of, any of
the. Collateral or Proceeds or any interest therein, except sales of Inventory
to buyers in the ordinary course of Debtor's business; (g) to furnish reports to
Bank of all acquisitions, returns, sales and other dispositions of the Inventory
in such form and detail and at such times as Bank may require; (h) to permit
Bank to inspect the Collateral at any time; (i) to keep, in accordance with
generally accepted accounting principles, complete and accurate records
regarding all Collateral and Proceeds, and to permit Bank to inspect the same
and make copies thereof at any reasonable time; (j) if requested by Bank, to
receive and use reasonable diligence to collect Rights to Payment and Proceeds,
in trust and as the property of Bank, and to immediately endorse as appropriate
and deliver such Rights to Payment and Proceeds to Bank daily in the exact form
in which they are received together with a collection report in form
satisfactory to Bank; (k) not to commingle Rights to Payment, Proceeds or
collections thereunder with other property; (I) to give only normal allowances
and credits and to advise Bank thereof immediately in writing if they affect any
Rights to Payment or Proceeds in any material respect; (m) on demand, to deliver
to Bank returned property resulting from, or payment equal to, such allowances
or credits on any Rights to Payment or Proceeds or to execute such documents and
do such other things as Bank may reasonably request for the purpose of
perfecting, preserving and enforcing its security interest in such returned
property; (n) from time to time, when requested by Bank, to prepare and deliver
a schedule of all Collateral and Proceeds subject to this Agreement and to
assign in writing and deliver to Bank all accounts, contracts, leases and other
chattel paper, instruments, documents and other evidences thereof; (o) in the
event Bank elects to receive payments of Rights to Payment or Proceeds
hereunder, to pay all expenses incurred by Bank in connection therewith,
including expenses of accounting, correspondence, collection efforts, reporting
to account or contract debtors, filing, recording, record keeping and expenses
incidental thereto; and (p) to provide any service and do any other acts which
may be necessary to maintain, preserve and protect all Collateral and, as
appropriate and applicable, to keep all Collateral in good and saleable
condition in accordance with the standards and practices adhered to generally by
users and manufacturers of like property, and to keep all Collateral and
Proceeds free and clear of all defenses, rights of offset and counterclaims.

2

--------------------------------------------------------------------------------



POWERS OF BANK. Debtor appoints Bank its true attorney-in-fact to perform any of
the following powers, which are coupled with an interest, are irrevocable until
termination of this Agreement and may be exercised from time to time by Bank's
officers and employees, or any of them, whether or not Debtor is in default: (a)
to perform any obligation of Debtor hereunder in Debtor's name or otherwise; (b)
to give notice to account debtors or others of Bank's rights in the Collateral
and Proceeds, to enforce or forebear from enforcing the same and make extension
or modification agreements with respect thereto; (c) to release persons liable
on Proceeds and to give receipts and acquittances and compromise disputes in
connection therewith; (d) to release or substitute security; (e) to resort to
security in any order; (f) to prepare, execute, file, record or deliver notes,
assignments, schedules, designation statements, financing statements,
continuation statements, termination statements, statements of assignment,
applications for registration or like papers to perfect, preserve or release
Bank's interest in the Collateral and Proceeds; (g) to receive, open and read
mail addressed to Debtor; (h) to take cash, instruments for the payment of money
and other property to which Bank is entitled; (i) to verify facts concerning the
Collateral and Proceeds by inquiry of obligors thereon, or otherwise, in its own
name or a fictitious name; w to endorse, collect, deliver and receive payment
under instruments for the payment of money constituting or relating to Proceeds;
(k) to prepare, adjust, execute, deliver and receive payment under insurance
claims, and to collect and receive payment of and endorse any instrument in
payment of loss or returned premiums or any other insurance refund or return,
and to apply such amounts received by Bank, at Bank's sole option, toward
repayment of the Indebtedness or replacement of the Collateral; (I) to exercise
all rights, powers and remedies which Debtor would have, but for this Agreement,
with respect to all Collateral and Proceeds subject hereto; (m) to enter onto
Debtor's premises in inspecting the Collateral; (n) to make withdrawals from and
to close deposit accounts or other accounts with any financial institution,
wherever located, into which Proceeds may have been deposited, and to apply
funds so withdrawn to payment of the Indebtedness; (o) to preserve or release
the interest evidenced by chattel paper to which Bank is entitled hereunder and
to endorse and deliver any evidence of title incidental thereto; and (p) to do
all acts and things and execute all documents in the name of Debtor or
otherwise, deemed by Bank as necessary, proper and convenient in connection with
the preservation, perfection or enforcement of its rights hereunder.

PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Bank at its option may pay any of them and shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the same.
Any such payments made by Bank shall be obligations of Debtor to Bank, due and
payable immediately upon demand, together with interest at a rate determined in
accordance with the provisions of this Agreement, and shall be secured by the
Collateral and Proceeds, subject to all terms and conditions of this Agreement.

EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
"Event of Default" under this Agreement: (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness, or (ii) any other agreement
between Debtor and Bank, including without limitation any loan agreement,
relating to or executed in connection with any Indebtedness; (b) any
representation or warranty made by Debtor herein shall prove to be incorrect,
false or misleading in any material respect when made; (c) Debtor shall fail to
observe or perform any obligation or agreement contained herein; (d) any
impairment of the rights of Bank in any Collateral or Proceeds or any attachment
or like levy on any property of Debtor; and (e) Bank, in good faith, believes
any or all of the Collateral and/or Proceeds to be in danger of misuse,
dissipation, commingling, loss, theft, damage or destruction, or otherwise in
jeopardy or unsatisfactory in character or value.

REMEDIES. Upon the occurrence of any Event of Default, Bank shall have the right
to declare immediately due and payable all or any Indebtedness secured hereby
and to terminate any commitments to make loans or otherwise extend credit to
Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the California Uniform Commercial
Code or otherwise provided by law, including without limitation, the right (a)
to contact all persons obligated to Debtor on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any

3

--------------------------------------------------------------------------------



single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing. It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions.

While an Event of Default exists: (a) Debtor will deliver to Bank from time to
time, as requested by Bank, current lists of all Collateral and Proceeds; (b)
Debtor will not dispose of any Collateral or Proceeds except on terms approved
by Bank; (c) at Bank's request, Debtor will assemble and deliver all Collateral
and Proceeds, and books and records pertaining thereto, to Bank at a reasonably
convenient place designated by Bank; and (d) Bank may, without notice to Debtor,
enter onto Debtor's premises and take possession of the Collateral. With respect
to any sale by Bank of any Collateral subject to this Agreement, Debtor hereby
expressly grants to Bank the right to sell such Collateral using any or all of
Debtor's trademarks, trade names, trade name rights and/or proprietary labels or
marks. Debtor further agrees that Bank shall have no obligation to process or
prepare any Collateral for sale or other disposition.

DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In disposing
of Collateral hereunder, Bank may disclaim all warranties of title, possession,
quiet enjoyment and the like. Any proceeds of any disposition of any Collateral
or Proceeds, or any part thereof, may be applied by Bank to the payment of
expenses incurred by Bank in connection with the foregoing, including reasonable
attorneys' fees, and the balance of such proceeds may be applied by Bank toward
the payment of the Indebtedness in such order of application as Bank may from
time to time elect. Upon the transfer of all or any part of the Indebtedness,
Bank may transfer all or any part of the Collateral or Proceeds and shall be
fully discharged thereafter from all liability and responsibility with respect
to any of the foregoing so transferred, and the transferee shall be vested with
all rights and powers of Bank hereunder with respect to any of the foregoing so
transferred; but with respect to any Collateral or Proceeds not so transferred
Bank shall retain all rights, powers, privileges and remedies herein given.

STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in full and
all commitments by Bank to extend credit to Debtor have been terminated, the
power of sale or other disposition and all other rights, powers, privileges and
remedies granted to Bank hereunder shall continue to exist and may be exercised
by Bank at any time and from time to time irrespective of the fact that the
Indebtedness or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereunder.

MISCELLANEOUS. When there is more than one Debtor named herein: (a) the word
"Debtor" shall mean all or any one or more of them as the context requires; (b)
the obligations of each Debtor hereunder are joint and several; and (c) until
all Indebtedness shall have been paid in full, no Debtor shall have any right of
subrogation or contribution, and each Debtor hereby waives any benefit of or
right to participate in any of the Collateral or Proceeds or any other security
now or hereafter held by Bank. Debtor hereby waives any right to require Bank to
(i) proceed against Debtor or any other person, (ii) marshal assets or proceed
against or exhaust any security from Debtor or any other person, (iii) perform
any obligation of Debtor with respect to any Collateral or Proceeds, and (d)
make any presentment or demand, or give any notice of nonpayment or
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any Collateral or Proceeds. Debtor further waives any right to
direct the application of payments or security for any Indebtedness of Debtor or
indebtedness of customers of Debtor.

NOTICES. All notices, requests and demands required under this Agreement must be
in writing, addressed to Bank at the address specified in any other loan
documents entered into between Debtor and Bank and to Debtor at the address of
its chief executive office (or principal residence, if applicable) specified
below or to such other address as any party may designate by written notice to
each other party, and shall be deemed to have been given or made as follows: (a)
if personally delivered, upon delivery; (b) if sent by mail, upon the earlier

4

--------------------------------------------------------------------------------



     of the date of receipt or 3 days after deposit in the U. S. mail, first
     class and postage prepaid; and (c) if sent by telecopy, upon receipt.

     COSTS, EXPENSES AND ATTORNEYS' FEES. Debtor shall pay to Bank immediately
     upon demand the full amount of all payments, advances, charges, costs and
     expenses, including reasonable attorneys' fees (to include outside counsel
     fees and all allocated costs of Bank's in-house counsel), expended or
     incurred by Bank in connection with (a) the perfection and preservation of
     the Collateral or Bank's interest therein, and (b) the realization,
     enforcement and exercise of any right, power, privilege or remedy conferred
     by this Agreement, whether incurred at the trial or appellate level, in an
     arbitration proceeding or otherwise, and including any of the foregoing
     incurred in connection with any bankruptcy proceeding (including without
     limitation, any adversary proceeding, contested matter or motion brought by
     Bank or any other person) relating to Debtor or in any way affecting any of
     the Collateral or Bank's ability to exercise any of its rights or remedies
     with respect thereto. All of the foregoing shall be paid by Debtor with
     interest from the date of demand until paid in full at a rate per annum
     equal to the greater of ten percent (10%) or Bank's Prime Rate in effect
     from time to time.

     SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
     inure to the benefit of the heirs, executors, administrators, legal
     representatives, successors and assigns of the parties, and may be amended
     or modified only in writing signed by Bank and Debtor.

     OBLIGATIONS OF MARRIED PERSONS. Any married person who signs this Agreement
     as Debtor hereby expressly agrees that recourse may be had against his or
     her separate property for all his or her Indebtedness to Bank secured by
     the Collateral and Proceeds under this Agreement.

     SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be
     held to be prohibited by or invalid under applicable law, such provision
     shall be ineffective only to the extent of such prohibition or invalidity,
     without invalidating the remainder of such provision or any remaining
     provisions of this Agreement.

 15. GOVERNING LAW. This Agreement shall be governed by and construed in
     accordance with the laws of the State of California.

Debtor warrants that Debtor is an organization registered under the laws of
Delaware.

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 25552 S. Butte Ave., Five
Points, CA 93624

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses: NONE

IN WITNESS WHEREOF, this Agreement has been duly executed as of April 1, 2011.

S&W SEED COMPANY

By: /s/ Matthew K. Szot                
    Matthew K. Szot, Vice President of Finance, Chief Financial Officer

5

--------------------------------------------------------------------------------

